Citation Nr: 1542204	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  11-26 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure, based on substitution.

2.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure, based on substitution.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to June 1971.  He died in July 2013.  The appellant is his surviving spouse.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In October 2013, within one year of the Veteran's death, the appellant filed a request to be substituted as the claimant.  In March 2014, the RO determined that the appellant was an eligible substitute claimant.  See 38 U.S.C.A. § 5121A (West 2014).  In December 2014, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for review of additional evidence, readjudication of the claims, and issuance of a supplemental statement of the case (SSOC).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains the Veteran's service personnel records and correspondence from the appellant received in May 2015.  The remaining records are either irrelevant or duplicative of those in VBMS.  

The issue of entitlement to service connection for skin cancer is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the claimant, the Veteran served in the Republic of Vietnam during the Vietnam era; it is presumed that he was exposed to herbicide agents, including Agent Orange.

2.  The Veteran has a diagnosis of Parkinson's disease.  


CONCLUSION OF LAW

Parkinson's disease is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that the Veteran's Parkinson's disease was related to herbicide exposure during service.  After careful consideration of the medical and lay evidence, and resolving reasonable doubt in the claimant's favor, the Board finds that service connection is warranted.  Because the Board is granting service connection for the Veteran's Parkinson's disease, a discussion of the Board's duties to notify and assist the claimant are unnecessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases, including Parkinson's disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, the evidence indicates that the Veteran had Parkinson's disease that began in 1999.  See January 2007 record from Gundersen Lutheran Medical Center.  The central question in this case is whether the Veteran had duty or visitation to the Republic of Vietnam during the relevant time period.

The Veteran's service personnel records indicate that he served in Korea from November 1968 to December 1969.  He served as a ground radio communications equipment repairman.  

In December 2009, the Veteran filed claims for service connection for Parkinson's disease and skin cancer based on his service in Vietnam.  He stated that while he was assigned to the 4th Infantry Division in Vietnam and provided communications support from March to May 1969.  He stated that he was in Vietnam for about 60 days; however, his service treatment records indicate that he was treated at Osan Air Force Base in Korea on multiple occasions during this time period.  

In August 2010, the Veteran submitted a buddy statement from N.E. who recalled traveling to Khe San Air Force Base in Vietnam with the Veteran in March or April 1969.  He stated that they were transferring equipment and spent the night at Khe San before flying home.  

In June 2011, the RO contacted the Veteran who stated that he recalled traveling to Vietnam after the North Koreans shot down a Navy reconnaissance plane on April 15, 1969.  The appellant also submitted a statement in June 2011, which she prepared with help from the Veteran.  She stated that after the plane was shot down in April 1969, the Veteran went on an equipment run to Vietnam and that they flew to Cam Ranh Bay and Da Nang.  She also stated that the Veteran went to Vietnam with a civilian contractor after he completed training in June 1969.

In March 2013, the Veteran's daughter submitted a statement that she prepared after interviewing the Veteran.  She stated that the Veteran was sent on an equipment run to Da Nang after the reconnaissance plane was shot down.  She also stated that the Veteran was in Vietnam during the summer/fall campaign of 1969 and that he fought near the Cambodian border.  

In May 2015, the appellant submitted a statement with a photograph that the Veteran took in Vietnam, which shows a dead soldier on the ground.  The Veteran wrote a note on the back of the picture and signed his name.  

The RO attempted to verify the Veteran's reported service in Vietnam, but was unsuccessful.  The Veteran's service personnel records do not show any temporary duty assignments or visitation to Vietnam.  The National Personnel Records Center (NPRC) indicated that there was no evidence in the Veteran's file to substantiate any service in Vietnam.  See March 2010 response.  The Joint Service Records Research Center indicated that the available historical records could not verify the Veteran's contentions.  See May 2010 response.  The Air Force Historical Research Agency reviewed the official histories of the 2146th Communications Group for 1969, but indicated that there was no mention of sending any men or equipment to the Republic of Vietnam.  See August 2011 response.

In this case, although there are some discrepancies in the details, the Veteran and N.E. are/were competent to state that they made an equipment run to Vietnam in 1969.  Although the service records do not verify these events, they do not directly contradict them either.  In addition, the appellant submitted a photograph, which tends to support the fact the Veteran was in Vietnam at some point during his military service.  The Board has no reason to doubt the validity of the photograph and its origin.  Based on the foregoing, the Board finds that the evidence is in relative equipoise and that reasonable doubt must be resolved in the appellant's favor as to whether the Veteran had service Vietnam in 1969.  

Accordingly, resolving all reasonable doubt in the appellant's favor, the Board finds that the criteria for service connection for Parkinson's disease are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for Parkinson's disease is granted.


REMAND

A remand is needed for a medical opinion as to whether the Veteran's skin cancer was related to herbicide exposure during service.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The appellant asserts that the Veteran's skin cancer was related to herbicide exposure during service.  Resolving all reasonable doubt in the appellant's favor, the Board finds that the Veteran served in Vietnam during the Vietnam era and it is presumed that he was exposed to herbicide agents, including Agent Orange.  However, skin cancer is not one of the diseases presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Notwithstanding the foregoing, a claimant may still establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Because there is no medical evidence addressing a nexus between the Veteran's skin cancer and herbicide exposure, the Board finds that a medical opinion is necessary before making a determination on the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claims file to a VA examiner for a medical opinion as to the nature and etiology of the Veteran's skin cancer.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.  It is noted that the Veteran reported service in the Republic of Vietnam during the Vietnam era.  Resolving all reasonable doubt in his favor, it is presumed that he was exposed to herbicide agents.  

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's skin cancer was related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).  

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a SSOC must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


